Title: To Thomas Jefferson from Albert Gallatin, 1 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 1 Nov 1808
                     
                  
                  
                     Indiana lead mines
                  
                  On application of John Brown, D. Gano, & Shultz of Kentucky, the President authorised last winter Govr. Harrison to grant them a lease of a lead mine which they pretended to know in Indiana. They have never made the location, & nothing has therefore been done.
                  The mine had originally been shown by the Indians to a General Gist of Virginia long since dead: and through him or his family Shultz said he had found it. The children of Gist wanted also the lease; but their terms being inadmissible, the lease to Shultz & others was authorised.
                  Gist, (the son) Bledsoe (the son in law) of Gen. Gist & Morrison all of Kentucky, now that the other association has failed in finding the mine, renew their application for a lease on the conditions which had been granted to Brown, Gano & Shultz.
                  Shall Govr. Harrison be authorised, notice being given to the other parties, to grant the lease to the new applicants? 
                  Respectfully submitted to the President.
                  
                     Albert Gallatin 
                     
                  
               